DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 3 February 2021 is acknowledged.  
Claims 10-30 have been cancelled.
Claims 31-50 are newly added.
Claims 1-9 and 31-50 are examined herein.

Priority
	The instant Application is a Continuation of US 16/043,041, filed 28 July 2018, claiming the benefit of priority to US Provisional Application 62/663,049, filed 26 April 2018.  Priority is acknowledged.

Information Disclosure Statement
The Information Disclosure Statements filed 30 October 2020 and 3 February 2021 are in compliance with the provisions of 37 CFR 1.97, except where indicated by line through, and have therefore been considered.  Signed copies of the IDS documents are included with this 

Drawings
	The Petition to Accept Color Drawings filed 28 October 2020 is not yet decided and will be addressed in a forthcoming communication.

Claim Objections
Claim 42 is objected to because of the following informalities:  Claim 42, line 3, recites, “train the model classifier using simulation training data the includes, for each of a plurality”.  The phrase contains a typographical error and it is suggested that it be corrected to recite, “train the model classifier using simulation training data that includes, for each of a plurality Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


1.  Claims 1-9 and 31-50 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 31 recite, “accessing patient training data that includes, for each of a plurality of patients, patient derived electromagnetic data and a patient classification for that that” patient.  Does “that” patient refer to each of the plurality of patients or to only one patient that is the patient of interest for which the classifier is generated?  Are they the same patient?  It is respectfully requested that the claim language make clear which particular “patient” is intended as “that” patient.  For examination purposes, “that patient” is interpreted as the specific patient of interest and not as any patient from a set of plurality of patients from which data are derived.  
	Claims 1 and 31 recite, “initializing patient classifier weights of the patient classifier based on the model classifier weights”.  There is insufficient antecedent basis in the claim for “the patient classifier” as no “patient classifier” is previously recited.  Rather, the claim recites “a model classifier” and “accessing patient training data that includes…a patient classification for that patient”.  However, no specific, individual “patient classifier” is claimed.  Clarification through clearer claim language is requested.
	Claims 1 and 31 recite, “training the patient classifier with the patient training data and with the initialized patient classifier weights”.  For what is the patient classifier being trained herein?  The step includes the use of training data and classifier weights; however, indefiniteness arises pertaining to the training aspect.  The scope of claim coverage is vague and indefinite due to this issue.  Clarification through clearer claim language is requested.  For examination purposes it is assumed that the “training” herein pertains to training the classifier with the patient training data from the plurality of patients and with some sort of assigned patient-specific weights, so as to classify output of, for example, a cardiogram or other derived EM data from a source in the body that generates EM data (such as a heart source).  
	Claims 2 and 32 recite, “wherein a classifier is a convolutional neural network”.  It is unclear in the claim if “a classifier” refers to a different classifier than those recited in claims 1 
	Claims 7 and 37 recite, “wherein the classifications are source locations”.  It is unclear in said recitation to which “classification” the limitation refers s claim 1, from which claim 6 ultimately depends, includes both “model classifications” and “patient classifications”.  For examination purposes, it is assumed that the claim limitation refers to the “model classifications”.  Clarification is requested.
	Claim 34 recites, “wherein the model classifier is trained using model training data that includes modeled derived electromagnetic data that is derived from modeled electromagnetic output generated based on source configurations that are identified as being similar to source configurations of the patients”.  It is unclear in the claim as to which patients are intended in the recitation “source configurations of the patients”, as claim 31, from which said claim depends recites multiple instances of “patients”, i.e., patient training data; plurality of patients; patient derived electromagnetic data; and patient classification for that patient”.  It is unclear if there is one particular “patient” that the claim is directed to or if the configurations are from the plurality?  It is noted that if the issue above is rectified via amendment, it may serve to clarify this particular issue, as well.  

Double Patenting
1.  A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
 Claims 1-9 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5 and 7-10 of copending Application No. 16/043,041 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
2.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-10 of copending Application No. 16/043,041 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to the one or more computing systems and the non-transitory computer readable media the performs the methods as claimed in implementing a known function on a computer has been deemed obvious to one of ordinary skill in the art if the automation of the known function on a general purpose computer is nothing more than the predictable use of prior art elements according to their established functions. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1396 (2007).   Thus, said recitations represent obvious variants herein.
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Interpretation 
The instant claims are directed to a method, computer system, and non-transitory computer-readable medium for generating a patient classifier for classifying derived electromagnetic data derived from electromagnetic output of an electromagnetic source within a body:
-accessing a model classifier for generating a classification for electromagnetic output of an electromagnetic source, the model classifier having model classifier weights learned based on training data that includes modeled derived electromagnetic data and model classifications, the modeled derived electromagnetic data derived from modeled electromagnetic output generated using a computational model of the electromagnetic source that models the electromagnetic output of the electromagnetic source over time based on a source configuration;
-accessing patient training data that includes, for each of a plurality of patients, patient derived electromagnetic data and a patient classification for that patient;

-training the patient classifier with the patient training data and with the initialized patient classifier weights.
	  For purposes of claim examination herein, the terms of the claims are interpreted under the Broadest Reasonable Interpretation (BRI) in light of the Specification, as follows: 
model classifier is a neural network; electromagnetic output represents measured data output from, for example, electrocardiograms, vectorcardiograms, electroencephalograms and the like; electromagnetic source includes a heart, brain, liver, lung, kidney or other body organ generating a measureable electromagnetic field; model classifier weights are weights of a neural network; source configurations can include a multitude of parameters, such as scars in a heart location, rotor locations, a particular anatomy, etc…; modeled derived electromagnetic data is data from body surface measurements of, for example, the heart activation (EM output), such as a cardiogram measurement (example only); patient training data is data from patient EM data and patient classification.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.  Claims 1, 31, and 49 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 2017/0178403 to Krummen et al. (IDS reference). 
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With respect to claims 1, 31, and 49, the prior art to Krummen et al. disclose a system and method for computational localization of fibrillation sources including electrical activation of a patient’s heart and a comparison to models (abstract).  Krummen et al. specifically disclose .  
2.  Claims 1-9, 31-47, and 49-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Acharya et al. in Computers in Biology and Medicine (2017) Vol. 89:389-396, as evidenced by Rahhal et al. in Journal of Medical and Biological Engineering (March 2018) 38:1014-1025 and Kiranyaz et al. in IEEE Transactions on Biomedical Engineering (2016-March) 63:664-675, to illustrate the construction of neural networks as known in the art.  
With respect to claims 1, 31, and 49 the prior art to Acharya et al. teaches the construction of a patient-specific deep convolutional neural network for the classification of ECG signals to elucidate arrhythmic heartbeats in an expedited manner (abstract).  The convolutional neural network (CNN) as taught includes a 9-layer CNN wherein 5 categories of heartbeats may be identified in the electromagnetic signals (ECG) (abstract).  Specifically, Acharya et al. disclose model classifiers that include weights based on training data from ECG data over time based on heart parameters (page 389, col. 1-col. 2; page 390, col. 1).  Acharya et al. further disclose patient training data from patients, including patient ECG data and initialization of patient classifier weights based on model classifiers (page 390, col. 1-ECG database with subject ECH data from multiple subjects over time).  Further the CNN model includes weighted inputs wherein every neuron in the MLP (perceptron) has an activation function that maps the weighted inputs to outputs (as is inherent in a convolutional neural 
With respect to claims 2, 3, 32, and 33, Acharya et al. disclose a convolutional neural network that include input of one-dimensional data (abstract-“image data” from ECG).
With respect to claims 4, 34, and 50, Acharya et al. disclose model classifier training using data that includes EM data from output based on source configurations (page  
With respect to claims 5 and 35, Acharya et al. teach the EM source as a heart; a configuration including an anatomical and electrophysiological parameter; heart activation; and body-surface measurements of the EM output (abstract; page 389, col. 2; page 390, col. 1).
With respect to claims 6 and 36, Acharya et al. teach that the EM data is cardiogram data (page 389, col. 1-2).
With respect to claims 7 and 37, Acharya et al. include that classifications are source locations (e.g., heartbeat classes-page 390, col. 2).
With respect to claims 8 and 38, Acharya et al. teach that EM data is derived from heart output, e.g. ECG signals (abstract).
	With respect to claims 9 and 39, Acharya et al. teach that data from a “target patient” is received and can be used for classification (e.g., ECG data in a database location-page 390).
	With respect to claim 40, Acharya et al. disclose training data generated based on heart simulations (page 390, Methods section).
 	With respect to claims 41-47, the limitations as claimed pertain to general organization and construction of a convolutional neural network.  Other examples in the prior art to the use of convolutional neural networks provide evidence to the nature of neural network construction, as 
As such, the prior art to Acharya et al. anticipates the instant claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.  Claims 41-47 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al. in Computers in Biology and Medicine (2017) Vol. 89:389-396, as applied to claim 31 above in view of Rahhal et al. in Journal of Medical and Biological Engineering (March 2018) 38:1014-1025 and Kiranyaz et al. in IEEE Transactions on Biomedical Engineering (2016-March) 63:664-675.
With respect to claim 31, the prior art to Acharya et al. teaches the construction of a patient-specific deep convolutional neural network for the classification of ECG signals to elucidate arrhythmic heartbeats in an expedited manner (abstract).  The convolutional neural network (CNN) as taught includes a 9-layer CNN wherein 5 categories of heartbeats may be identified in the electromagnetic signals (ECG) (abstract).  Specifically, Acharya et al. disclose model classifiers that include weights based on training data from ECG data over time based on heart parameters (page 389, col. 1-col. 2; page 390, col. 1).  Acharya et al. further disclose patient training data from patients, including patient ECG data and initialization of patient classifier weights based on model classifiers (page 390, col. 1-ECG database with subject ECH data from multiple subjects over time).  Further the CNN model includes weighted inputs wherein every neuron in the MLP (perceptron) has an activation function that maps the weighted inputs to outputs (as is inherent in a convolutional neural network operation) (page 390, col. 2).  The CNN is trained using back propagation and weights are updated accordingly (page 391, col. 
With respect to claims 41-47 herein, if one deems that the processes of “neural network construction” would not be inherent in the construction above as taught by the prior art to Acharya et al., it would have, alternatively been prima facie obvious, based on the knowledge in the prior art.  The art to Rahhal et al. discloses the use of convolutional neural networks for complex pattern problems, such as those presented by signal classifications where CNNs are useful for ECG signal analysis for better detection of ectopic ventricular beats (VEB) and supraventricular ectopic beasts (SVEB) (page 1014-abstract).  Other art, includes Kiranyaz et al. teaching ECG signal classification using neural networking techniques whereby patient-specific ECG classification is possible using feature extraction and classification data (abstract).  As such, design parameters of neural networking were well established in the prior art, making their use using the basic construction parameters as known and claimed herein obvious.  For example, establishing classifications is a known neural networking step, as is the step of using inputs to establish outputs that become inputs in a hidden layer wherein weights are used to either dampen or enhance the input data.  
2.  Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al. in Computers in Biology and Medicine (2017) Vol. 89:389-396, as applied to claim 31 above, in view of Acharya et al. in Computers in Biology and Medicine (2018-online Sept. 2017) 100:270-278 (hereinafter Acharya et al. 2). 
The prior art to Acharya et al. discloses the features of claim 31, as described above.  The art is directed to neural networks for use with electromagnetic data derived from ECG with the source being a “heart”.  However, it would have been prima facie obvious to one of ordinary claim 48.  One would have recognized that the techniques of neural networking may generally be applied in a myriad of scenarios wherein classification of data is desirable, such as for use in brain wave data generated in, perhaps, an EEG.  This is further validated by the art to Acharya et al. 2, detailing neural network application for assessment of EEG signals.  As such, one would have had a reasonable expectation of success in using the techniques as discussed in Acharya et al. for brain EEG classifications, as disclosed in Acharya et al. 2.  Acharya et al. teach that CNNs are advantageous due to the ability to said models to be fully automatic; be relatively insensitive to signal quality; and also be fairly robust in nature (page 393).  
 
Prior Art of Relevance
1.  The prior art to CN106725428B  teaches electrocardiosignal classification methods and devices that comprise providing electrocardiosignals as input data for training a deep neural network (abstract).  Said neural network model includes a classification method whereby heartbeat waveforms are used to construct a deep neural network and wherein original signals are converted to using training data to classify signals so as to provide compact signal processing steps for waveform data. 

Conclusion
	No claims are allowed.
	Claims 1-9 and 31-50 are rejected under 35 USC 112(b).

	Claims 1-9 and 31-50 are rejected under 35 USC 102 and/or 35 USC 103.
	Claims 1-9 and 31-50 are not subject to 35 USC 101 herein as the instant claims include statutory subject matter as follows:  The instant claims are directed to machine learning operations of initializing a classifier and training a classifier, wherein said step cannot be performed as mental operations; mathematical operations or by way of organizing human activity (not abstract ideas).  Further, the claims do not include steps directed to natural products or natural principles.  As such, the claims are statutory herein.  The 2019 Updated Subject Matter Eligibility Guidelines specifically address machine learning directed claims.
Further with respect to Claim 31 and claims dependent therefrom reciting, “one or more computer-readable storage mediums for storing computer-executable instructions for controlling the one or more computing systems”.  The instant Specification specifically limits the “computer-readable storage medium” of the instant invention to be “tangible storage means that do not include a transitory, propagating signal(s)” [0059].  As such, the recitations meet the requirements of “non-transitory” media under 35 USC 101.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting following form via EFS-Web or Central Fax (571-273-8300): PTO/SB/439.  Applicant is encouraged to do so as early in prosecution as possible, so as to facilitate communication during examination.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web or Central Fax (571-273-8300). A paper copy of 

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1631